Filed 11/16/21 P. v. Peterson CA2/3
  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule
8.1115(b). This opinion has not been certified for publication or or dered published for
purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                      SECOND APPELLATE DISTRICT

                                  DIVISION THREE

 THE PEOPLE,                                                         B308499

          Plaintiff and Respondent,                                  (Los Angeles County
                                                                     Super. Ct. No. SA101383)
          v.

 SEAN PETERSON,

          Defendant and Appellant.


      APPEAL from orders of the Superior Court of Los Angeles
County, Lauren Weis Birnstein, Judge. Affirmed in part and
reversed in part; remanded for further proceedings.
      David R. Greifinger, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Paul R. Roadarmel, Jr. and Allison H. Chung,
Deputy Attorneys General, for Plaintiff and Respondent.
       A jury found Sean William Peterson guilty of making and
attempting to make criminal threats and misdemeanor
brandishing a deadly weapon, with true findings on hate crime
allegations. Peterson appeals, claiming the evidence was
insufficient to support his conviction for attempted criminal
threats, the court committed instructional error, and his
probationary terms must be reduced in light of Assembly Bill
No. 1950 (2019–2020 Reg. Sess.) (Assembly Bill 1950). The latter
contention has merit, and we therefore reverse the probationary
terms and remand for further proceedings. We otherwise affirm
the judgment of conviction.
       FACTUAL AND PROCEDURAL BACKGROUND
       1. Facts
       In September 2019, 55-year-old appellant Peterson, who is
White, was homeless and living at Palms Park in Los Angeles.
       Fourteen-year-old Osman H. and 10-year-old Noor J., who
were both of Somali descent, attended an Islamic boarding school
in Northridge. On the afternoon of September 13, 2019, three of
their teachers, including Halil Kizkin, took Osman, Noor, and a
group of 17 other students to Palms Park for recreational
activities.
       At the park, Osman played basketball and soccer, and then
he and some other boys sat at a picnic table eating snacks.
Peterson was at a barbeque about 36 feet away, and began to
cook hot dogs. Osman and the other students did not say or do
anything to Peterson. However, Peterson screamed “nigger” at
the boys. He angrily yelled that he was going to choke them and
hang them. Then he said he would kill Osman. Osman was
scared. When another student went to get a drink of water,
Peterson said he would “call his gang.” Peterson was using a




                               2
straight-bladed knife to cook the hot dogs, but pulled a second,
curved knife from his bag while yelling at the boys. He
approached within 10 feet of them, holding the knife level with
his head, in a manner such that it would thrust forward as he
walked and said, “I’m gonna kill you.” As he approached, the
boys all walked backwards to get away from him. When asked
why, Osman testified, “I didn’t want him to kill me.” He believed
that Peterson was going to kill him and was scared.
      Noor was also in the picnic area, sitting on a picnic table
bench with a different group of boys. He had been playing soccer,
and had stopped to have snacks. He observed Peterson from a
distance of approximately 25 feet. Peterson was yelling and
screaming. He pointed a knife at Noor and the other boys, and
said “Nigga.” Peterson yelled, “kick rocks,” “I’m going to sue your
kid and hang them,” (sic.) and “I’m going to cut all of you if you
come up to my face.” Noor was scared; Peterson “was coming
closer, and then my friends, we just [ran] away because we
thought he was going to run and try killing us.” 1 He was also
afraid Peterson would stab Kizkin with the knife.
      Osman, Noor, and two other boys—Abdi J., and Zackriye H.
—ran to Kizkin. They told him a man had been screaming at
them. All of them looked scared. All four boys pointed out
Peterson, who was at the barbecue area 73 feet away.




1      Noor told an officer who spoke to him at the park, “I saw
[Peterson] and I just walked away.” He also stated at trial that
he left when Peterson used the racial epithet because this made
him angry, and he did not like “staying in places that people get
me mad.”




                                3
      Peterson approached to within six feet of where Kizkin was
standing; the boys stood behind Kizkin. Peterson held the curved
knife parallel to his head and slightly thrust it forward. He
screamed angrily at Kizkin, who did not understand his mumbled
words. Kizkin told Peterson to calm down. Peterson lowered the
knife but continued to scream. He then went to the barbecue
area where he removed his shirt, still screaming. He dropped the
knife on the grass. Kizkin told the boys not to go to the side of
the park where Peterson was, and they complied.
      Meanwhile, a bystander called police. When a police
helicopter flew overhead, Peterson yelled, “I’m not scared of the
police. [Fuck] the police.” Approximately ten minutes after the
confrontation with Kizkin, Peterson left the park.
      Officers arrived and spoke with Kizkin and the children.
Their interactions with the children were captured on body-worn
video cameras, and played by the defense at trial. Osman found
the curved knife in the grass and brought it to an officer. Officers
recovered it and a second knife with a straight blade that was on
a picnic table. They were unable to find Peterson in the park.
      Peterson was arrested a few days later. After waiving his
Miranda rights,2 he told the interviewing detective that he had
been cooking hot dogs, and was using a knife to cut them up.
Approximately 15 Black children who had been playing soccer
came into the picnic area and bothered him by looking at him.
They did not come close to him, but he thought they were going to
rob him because he was wearing an expensive Omega watch that
he had found in a dumpster. He perceived their actions as rude.
He told an adult present at the park that the children were

2
      Miranda v. Arizona (1966) 384 U.S. 436.




                                 4
bothering him, and to keep them away from him. He admitted
having the knife when he addressed the children and Kizkin, but
claimed he held it at his side. He denied threatening the children
or using the “n-word.” He had consumed two 24-ounce containers
of malt liquor before the incident, and admitted he “might have
said some things.” When the detective advised Peterson of the
charges against him, Peterson stated that he wanted the children
charged with harassment and attempted robbery.
       The parties stipulated that Peterson had no neo-Nazi or
swastika tattoos, and that the defense did not receive the body-
worn video footage until after the preliminary hearing. The
defense did not present other evidence.
       2. Procedure
       The jury convicted Peterson of making criminal threats
against Osman (Pen. Code, § 422, subd. (a));3 attempted criminal
threat against Noor, a lesser included offense of making a
criminal threat (§§ 664, 422, subd. (a)); and misdemeanor
exhibiting a deadly weapon, a knife (§ 417, subd. (a)(1)).4 It found
the criminal threats offenses were hate crimes, that is, Peterson
committed them in whole or in part because of bias based on
actual or perceived race or ethnicity. (§ 422.75, subd. (a).) The
trial court suspended imposition of sentence on the criminal
threats counts and placed Peterson on formal probation for five
years, with a variety of probation conditions, including that he

3    All further undesignated statutory references are to the
Penal Code.
4
      At the close of the People’s case, the trial court granted the
defense motion for judgment of acquittal pursuant to section
1118.1 on count 2, criminal threat against Zackriye H.




                                 5
spend 384 days in jail with credit for 384 days served. The court
likewise suspended imposition of sentence on the misdemeanor
count and, as to that count, placed Peterson on formal probation
for three years. Because Peterson did not have the ability to pay,
the court suspended imposition of the applicable fees and fines.
       Peterson filed a timely notice of appeal.
                           DISCUSSION
       1. Peterson’s challenges to the attempted criminal threats
conviction
       Peterson contends that his conviction for making an
attempted criminal threat against Noor cannot stand for two
reasons: the evidence was insufficient to show he made a credible
threat with an immediate prospect of execution; and the trial
court failed to instruct that the threat had to have been sufficient
to cause a reasonable person to be in sustained fear.
             a. Applicable legal principles
       Section 422 “prohibits ‘willfully threaten[ing] to commit a
crime which will result in death or great bodily injury to another
person, with the specific intent that the statement . . . is to be
taken as a threat . . . which, on its face and under the
circumstances in which it is made, is so unequivocal,
unconditional, immediate, and specific as to convey to the person
threatened, a gravity of purpose and an immediate prospect of
execution of the threat, and thereby causes that person
reasonably to be in sustained fear for his or her own safety or for
his or her immediate family’s safety.’ ” (People v. Chandler
(2014) 60 Cal.4th 508, 511 (Chandler).) Sustained fear is that
which “ ‘extends beyond what is momentary, fleeting, or
transitory.’ ” (People v. Wilson (2015) 234 Cal.App.4th 193, 201;
People v. Fierro (2010) 180 Cal.App.4th 1342, 1348–1349.)




                                 6
       A defendant may be guilty of making an attempted
criminal threat if he or she, acting with the requisite intent,
makes a sufficient threat that is received by the threatened
person, but the person either does not understand the threat or it
does not actually cause sustained fear. (Chandler, supra, 60
Cal.4th at p. 515.) To prove attempted criminal threat, the
defendant must have undertaken a direct but ineffectual act
toward completion of the crime. (Id. at p. 516.) He or she must
have had the specific intent that the threat be taken as such,
under circumstances sufficient to convey a gravity of purpose and
an immediate prospect of execution, so as to cause the victim to
be in sustained fear. (Ibid.) And—to avoid penalizing speech in
potential violation of the First Amendment—the People must
prove not only that the defendant had the subjective intent to
threaten, but also that the threat was objectively threatening, i.e.,
“that the intended threat under the circumstances was sufficient
to cause a reasonable person to be in sustained fear.” (Id. at
pp. 511, 518, 524–525.)
              b. Sufficiency of the evidence
       To determine whether the evidence was sufficient to
sustain a criminal conviction, “ ‘ “we review the entire record in
the light most favorable to the judgment to determine whether it
contains substantial evidence—that is, evidence that is
reasonable, credible, and of solid value—from which a reasonable
trier of fact could find the defendant guilty beyond a reasonable
doubt.” [Citation.]’ ” (People v. McCurdy (2014) 59 Cal.4th 1063,
1104; People v. Vargas (2020) 9 Cal.5th 793, 820.) We presume in
support of the judgment the existence of every fact the trier of
fact could reasonably deduce from the evidence. (People v.
Baker (2021) 10 Cal.5th 1044, 1103.) Reversal is unwarranted




                                 7
unless it appears “ ‘ “ ‘that upon no hypothesis whatever is there
sufficient substantial evidence to support’ ” ’ ” the verdict.
(People v. Penunuri (2018) 5 Cal.5th 126, 142.)
       Peterson contends the evidence was insufficient to support
his conviction for making an attempted criminal threat to Noor
because “Noor did not testify to hearing any credible threat or
attempted threat with an immediate prospect of execution.”
       We disagree. Noor testified that Peterson, from a distance
of approximately 25 feet, pointed a knife at him and the other
boys; yelled and screamed; called the boys a racial epithet; and
said “kick rocks,” “I’m going to sue your kid and hang them,” and
“I’m going to cut all of you if you come up to my face.” Peterson
argues that the racial epithet, “while regrettable,” was not a
threat; “kick rocks” was “pure nonsense”; and the threat to cut
the boys was conditional because they “never came up to
appellant’s face.”
       We agree that “kick rocks” was not an understandable
threat. But the jury could reasonably conclude Peterson’s other
statements were. “A threat is an ‘ “expression of an intent to
inflict evil, injury, or damage on another.” ’ [Citation.]” (In re
M.S. (1995) 10 Cal.4th 698, 710.) A threat is sufficiently specific
where it threatens great bodily injury. (People v. Wilson (2010)
186 Cal.App.4th 789, 806.) Peterson’s threats to cut and hang
the boys certainly threatened physical injury.
       Contrary to Peterson’s argument, the fact he used the word
“if” in regard to his threat to cut the boys does not require a
contrary conclusion. The “reference to an ‘unconditional’ threat
in section 422 is not absolute.” (People v. Bolin (1998) 18 Cal.4th
297, 339; People v. Hamlin (2009) 170 Cal.App.4th 1412, 1433;
People v. Brooks (1994) 26 Cal.App.4th 142, 149.) “ ‘Most threats




                                 8
are conditional; they are designed to accomplish something; the
threatener hopes that they will accomplish it, so that he won’t
have to carry out the threats.’ ” (People v. Bolin, at p. 339.)
Section 422’s use of the word “so,” preceding “unequivocal,
unconditional, immediate, and specific,” indicates “ ‘ “that
unequivocality, unconditionality, immediacy and specificity are
not absolutely mandated, but must be sufficiently present in the
threat and surrounding circumstances to convey gravity of
purpose and immediate prospect of execution to the victim.’
[Citation.]” (Id. at pp. 339–340; § 422, subd. (a); In re Ryan D.
(2002) 100 Cal.App.4th 854, 861; People v. Brooks, at p. 149.)
Thus, “a threat subject to an apparent condition may violate
section 422.” (People v. Dias (1997) 52 Cal.App.4th 46, 48.)
      Whether the communication was sufficiently unequivocal,
immediate, and specific requires consideration of the totality of
the circumstances, including the defendant’s mannerisms, affect
and actions involved in making the threat. (People v. Solis (2001)
90 Cal.App.4th 1002, 1013; People v. Choi (2021) 59 Cal.App.5th
753, 761–762; People v. Martinez (1997) 53 Cal.App.4th 1212,
1218, 1220 [meaning of a threat “must be gleaned from the words
and all of the surrounding circumstances.”].) “ ‘[I]t is the
circumstances under which the threat is made that give meaning
to the actual words used. Even an ambiguous statement may be
a basis for a violation of section 422.’ ” (People v. Hamlin, supra,
170 Cal.App.4th at p. 1433.)
      Many courts have concluded that statements involving
conditional language were nonetheless threats within the
meaning of section 422. (See, e.g., People v. Butler (2000) 85
Cal.App.4th 745, 749, 754 [statement that victim needed to mind
her own business or she was going to get hurt violated section




                                 9
422]; People v. Melhado (1998) 60 Cal.App.4th 1529, 1536–1538
[reasonable juror could conclude that defendant’s threat, “I’m
going to blow you away if you don’t bring my car back. I’m going
home and I’m going to bring a grenade” met all section 422’s
elements]; People v. Dias, supra, 52 Cal.App.4th at pp. 48, 53 [a
threat subject to an apparent condition may nonetheless be
culpable under section 422]; People v. Stanfield (1995) 32
Cal.App.4th 1152, 1155, 1162 [threat to have lawyer killed if he
did not join defendant’s political party was a threat under section
422]; People v. Brooks, supra, 26 Cal.App.4th at pp. 144–145
[defendant put gun to victim’s head and said, “ ‘If you go to court
and testify, I’ll kill you’ ” was a threat under section 422].)
       Here, Peterson was a 55-year-old adult man. Noor was 10
years old. Peterson is White; Noor is Black. Peterson was
holding a knife and pointing it at Noor and the boys as he yelled
at them. He expressly threatened to cut and hang the boys, clear
expressions of the intent to inflict physical harm upon them. His
statement was not ambiguous. He was actually in possession of a
knife, showing he had the ability to immediately make good on
his threat. While his use of the racial epithet was not, by itself, a
threat, in context it significantly added to the threatening import
of his statements. In light of the foregoing authorities, we
discern no evidentiary insufficiency.
             c. Instructional error
       In a criminal case, even absent a request, the trial court
must instruct the jury on the general principles of law relevant to
the issues raised by the evidence and necessary for the jury's
understanding of the case. (People v. Molano (2019) 7 Cal.5th
620, 667.) We review claims of instructional error de novo.
(People v. Rivera (2019) 7 Cal.5th 306, 326; People v. Mitchell




                                 10
(2019) 7 Cal.5th 561, 579.) We consider the challenged
instruction in the context of the trial record and the instructions
as a whole to determine whether there is a reasonable likelihood
the jury applied it in an impermissible or unconstitutional
manner. (People v. Rivera, at p. 326.)
       In Chandler, the defendant was charged with multiple
counts of making criminal threats in violation of section 422. The
trial court instructed with the standard versions of CALCRIM
No. 1300 (regarding criminal threat) and CALCRIM No. 460
(regarding attempt). (Chandler, supra, 60 Cal.4th at p. 513.)
The jury convicted Chandler of the lesser included offense of
attempted criminal threat on two counts. (Ibid.) On appeal, he
argued that the trial court should have instructed that the crime
of attempted criminal threat requires a finding that the intended
threat reasonably could have caused sustained fear under the
circumstances. (Ibid.) Our Supreme Court agreed. It held that
to “avoid substantial First Amendment concerns associated with
criminalizing speech,” the offense of attempted criminal threat
requires proof the defendant “had a subjective intent to threaten
and that the intended threat under the circumstances was
sufficient to cause a reasonable person to be in sustained fear.”
(Id. at p. 525.) Accordingly, when a defendant is charged with
attempted criminal threat, “the jury must be instructed that the
offense requires not only that the defendant have an intent to
threaten but also that the intended threat be sufficient under the
circumstances to cause a reasonable person to be in sustained
fear.” (Ibid.)
       Chandler did not determine whether the instructions given
were insufficient, instead reasoning that, “whether or not the
instructions adequately conveyed this element of the offense,




                                11
reversal is not warranted because any error was harmless beyond
a reasonable doubt.” (Chandler, supra, 60 Cal.4th at p. 525.)
The court explained: “Upon reviewing the record, we conclude
that no reasonable juror could have failed to find defendant’s
threats sufficient under the circumstances to cause a reasonable
person to be in sustained fear. Neither the prosecution nor the
defense ever suggested that defendant could be convicted of
attempted criminal threat based solely on his subjective intent to
threaten. Nor does the evidence suggest that the jury convicted
defendant on that basis, since defendant expressly threatened to
kill both victims. Moreover, the defense theory at trial did not
contest the reasonableness of the victims’ fear. Instead,
defendant argued that there was reasonable doubt as to whether
he made any of the alleged threats and that the threats, if made,
did not cause actual or sustained fear.” (Ibid.)
       Here, as in Chandler, the court instructed with the
standard versions of CALCRIM Nos. 13005 and 460.6 The parties


5      In pertinent part, that instruction stated that to prove
Peterson was guilty of making a criminal threat against Noor,
“the People must prove that: [¶] 1. The defendant willfully
threatened to unlawfully kill or unlawfully cause great bodily
injury to Noor J.; [¶] 2. The defendant made the threat orally;
[¶] 3. The defendant intended that his statement be understood
as a threat; [¶] 4. The threat was so clear, immediate,
unconditional and specific that it communicated to Noor J. a
serious intention and the immediate prospect that the threat
would be carried out; [¶] 5. The threat actually caused Noor J. to
be in sustained fear for his own safety; [¶] AND [¶] 6. Noor J.’s
fear was reasonable under the circumstances.”
6     CALCRIM No. 460 stated: “To prove that the defendant is
guilty of attempted criminal threat, the People must prove that:




                               12
agree that the court should have given an additional portion of
CALCRIM No. 460, as suggested in the current Bench Notes, to
comply with Chandler.7 The People argue the omission was
harmless beyond a reasonable doubt. (Chandler, supra, 60
Cal.4th at p. 525; see People v. Merritt (2017) 2 Cal.5th 819, 831.)
Peterson argues the opposite.
      Assuming the court’s instructional omission was error, it
was harmless. As in Chandler, no party suggested that Peterson
could be convicted based solely on his subjective intent to
threaten the boys. As in Chandler, Peterson expressly
threatened physical harm to the victim. And as in Chandler, the
defense did not contend that the threats, if made, were
insufficient to cause a reasonable person to be in sustained fear.
Instead, counsel briefly argued that there was insufficient
evidence the boys were actually scared. The main thrust of the
defense theory was that, because of a flawed police investigation,
the prosecution failed to prove that Noor personally heard any
threat. The officer who interviewed the boys was still in training,
did not interview the students separately, did not prevent them


[¶] 1. The defendant took a direct but ineffective step toward
committing criminal threat; [¶] AND [¶] 2. The defendant
intended to commit criminal threat.” After providing information
on what constituted a direct step, the instruction concluded: “To
decide whether the defendant intended to commit criminal
threat, please refer to the separate instructions (Instruction
1300) that I have given you on that crime.”
7     As set forth in the Bench Notes to CALCRIM No. 460, that
additional portion would have provided: “3. The intended
criminal threat was sufficient under the circumstances to cause a
reasonable person to be in sustained fear.”




                                13
from talking among themselves, and asked leading questions. As
shown in the body-worn video, when the officers arrived, all the
boys gathered around and chimed in with their thoughts.
Counsel argued that consequently, “we don’t know who said what
or if anybody said anything. We don’t know. And the kids don’t
know if they really heard it or they heard somebody else say it.”
Counsel argued the jury should credit Peterson’s statements that
he did not make the threats or brandish the knife.
       Peterson argues that this case is more analogous to People
v. Jackson (2009) 178 Cal.App.4th 590. There, the owners of a
house told the defendant, an acquaintance of a tenant who was
vacating the premises, that he had to leave the property. After
he packed up his things and went to the front yard, he threatened
to “ ‘blow [the owners’] heads off’ ” with an AK-47 or “ ‘chop [their]
heads off.’ ” (Id. at pp. 594–595.) The homeowners called police
while defendant continued “ ‘ranting and raving.’ ” (Id. at p. 594.)
The jury acquitted the defendant of making criminal threats, but
found him guilty of the lesser offense of attempted criminal
threats. (Id. at p. 595.) As in Chandler and the instant matter,
the trial court had instructed with CALCRIM No. 1300, and on
general principles of attempt. (Id. at pp. 598–599.) Presaging
Chandler, the appellate court found an element of attempted
criminal threat is that the threat could reasonably cause the
victim to be in sustained fear, and the trial court’s failure to so
instruct was reversible error. (Id. at pp. 593, 598–599.) The
court reasoned that the jury must have found the defendant
made the “ ‘blow-your-head-off’ ” statements and intended them
to be taken as threats, but concluded either that the victims did
not suffer sustained fear or that their fear was unreasonable
under the circumstances. As to the latter possibility, the jury




                                 14
might have concluded that since the victims “were safely inside
the house with a telephone to call the police while defendant sat
out front, or since defendant’s threats were so outlandish, that
defendant’s statements could not reasonably have caused the
victims to suffer sustained fear,” a scenario that was legally
insufficient to support the conviction. (Id. at p. 600.)
       Peterson argues that as in Jackson, his jury might not have
believed a reasonable person would have suffered fear under the
circumstances, because the statements Noor testified to were
“mostly gibberish” and were not “immediate threats.” But we
find Jackson distinguishable for the same reasons that Chandler
did. The Supreme Court there explained that, in contrast to the
situation in Jackson—where the victims were safely inside the
house with a phone to call the police, and defendant’s threats
were outlandish—in Chandler the two victims “testified that
defendant, a neighbor, made explicit threats that he was going to
kill each of them, and defendant made the threats while face-to-
face with the victims (and, in [one victim’s] case, while swinging a
golf club) on the street where the victims lived.” (Chandler,
supra, 60 Cal.4th at p. 526.) Similarly, here, Noor was not in a
place of safety when Peterson made the threats; he was in a
public park and face-to-face with Peterson. Moreover, unlike in
Jackson, where the defendant did not actually have a weapon at
the time he made the threats, here Peterson was actually
pointing a knife at Noor. And, given that fact, Peterson’s threat
to cut the boys cannot be considered outlandish. As Chandler
reasoned: “defendant’s threats were sufficient under the
circumstances to cause a reasonable person to be in sustained
fear—indeed, defendant did not argue otherwise at trial—and no




                                15
reasonable juror could have concluded otherwise.” (Id. at p. 526.)
Any instructional error was harmless beyond a reasonable doubt.
       2. Assembly Bill 1950
       As noted ante, the trial court placed Peterson on probation
for a five-year term on the criminal threats offenses, and a three-
year term on the misdemeanor offense of exhibiting a deadly
weapon. When Peterson was sentenced, these terms were
permissible. Former section 1203.1, subdivision (a), provided
that a court could suspend sentence on a felony conviction and
impose a probationary period not exceeding the maximum
possible term for the offense, or five years. Former section 1203a
similarly provided that a probationary term on a misdemeanor
could not exceed three years.
       Effective January 1, 2021, while Peterson’s appeal was still
pending in this court, the Legislature passed Assembly Bill 1950.
That legislation provides that a felony probation term cannot
exceed two years, subject to exceptions not applicable here. (See
People v. Quinn (2021) 59 Cal.App.5th 874, 879; People v. Sims
(2021) 59 Cal.App.5th 943, 955–956.) Assembly Bill 1950 also
amended section 2103a to limit the maximum length of a
probation term for most misdemeanor offenses to one year.
(People v. Sims, at p. 956, fn. 7; People v. Quinn, at p. 882, fn. 4.)
       Peterson contends that under In re Estrada (1965) 63
Cal.2d 740, Assembly Bill 1950 applies retroactively to his
sentence and requires reduction of his probation terms. The
People do not challenge this claim, and assert that the matter
must be remanded for resentencing in compliance with Assembly
Bill 1950. We agree with the parties.
       The courts that have considered the issue have uniformly
found Assembly Bill 1950’s “limitation on the maximum duration




                                 16
of felony probation terms constitutes an ameliorative change to
the criminal law that applies retroactively to cases that were not
reduced to final judgment as of the new law’s effective date.”
(People v. Sims, supra, 59 Cal.App.5th at p. 947; People v.
Czirban (2021) 67 Cal.App.5th 1073, 1095; People v. Quinn,
supra, 59 Cal.App.5th at p. 883 [the ameliorative nature of
Assembly Bill 1950’s amendment “ ‘places it squarely within the
spirit of the Estrada rule’ ” and the Legislature clearly intended
that the amendment apply retroactively]; People v. Stewart
(2021) 62 Cal.App.5th 1065, 1073–1074, review granted on
another ground, June 30, 2021, S268787; People v. Lord (2021) 64
Cal.App.5th 241, 246 [Assembly Bill 1950 “applies retroactively
under Estrada because it ameliorates a criminal penalty and the
Legislature has not indicated a contrary intent.”]; People v.
Schulz (2021) 66 Cal.App.5th 887, 891–892, 894–895 [agreeing
that Assembly Bill 1950 applies retroactively, but finding it
inapplicable in that case]; People v. Burton (2020) 58 Cal.App.5th
Supp. 1, 14–19.) We agree with the reasoning of these
authorities and conclude Peterson is entitled to the benefit of
Assembly Bill 1950.
       The People argue that the appropriate remedy is to remand
to allow the court to reassess Peterson’s probation status within
the context of Assembly Bill 1950. They suggest that merely
striking the portion of the probationary terms that exceed the
new statutory limits deprives the court and the parties “of a
necessary determination of the status of the probation at the time
it was terminated,” and might impair Peterson’s ability to obtain
expungement of his conviction, if he were to seek that remedy in
the future. It would also deprive the court of the ability to adjust,
modify, or strike probation terms as necessary to take into




                                 17
account the shortened probationary periods. In his reply brief,
Peterson does not appear to oppose this remedy as an alternative
to modification of the probationary terms by this court.
Accordingly, in line with several other courts, we direct that the
orders of probation be reversed and the matter remanded for
resentencing in accordance with sections 1203.1 and 1203a, as
amended by Assembly Bill 1950. (See People v. Czirban, supra,
67 Cal.App.5th at pp. 1095, 1097; People v. Sims, supra, 59
Cal.App.5th at p. 964; People v. Lord, supra, 64 Cal.App.5th at
p. 246.)




                                18
                         DISPOSITION
      The orders of probation are reversed, and the matter is
remanded to the trial court for resentencing with directions to
modify Peterson’s terms of probation in accordance with section
1203.1, subdivision (a) and 1203a, subdivision (a), as amended by
Assembly Bill 1950. In all other respects, the judgment is
affirmed.
      NOT TO BE PUBLISHED IN THE OFFICIAL
REPORTS



                                           EDMON, P. J.



We concur:



                  LAVIN, J.



                  MATTHEWS, J.*




*
      Judge of the Los Angeles Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                                19